11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Sandra Smith Brown, independent               * From the 385th District Court
executrix of the Estate of R.J. Smith, Jr.,    of Midland County,
deceased,                                       Trial Court No. CV56870.

Vs. No. 11-21-00019-CV                        * March 11, 2021

William Charles Underwood,                    * Per Curiam Memorandum Opinion
Jan Ann Underwood Pinborough, and               (Panel consists of: Bailey, C.J.,
Rosanne Underwood Gerrard,                      Trotter, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Williams, J., not participating)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Sandra Smith Brown, independent executrix of the Estate
of R.J. Smith, Jr., deceased.